DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 17 December 2021, the claims were amended. Based on these amendments, the claim objection and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Adriana Burgy on 10 and 11 March 2022.
The claims have been amended as follows:

43.	(Currently Amended) The process as claimed in claim [[42]]41, wherein in the operating position, the contact surface of the support member is located in a lower position with respect to the first radially inner edge of the tyre.

44.	(Currently Amended) The process as claimed in claim [[43]]41, wherein in the operating position, the support member 

41, wherein in the operating position, the contact surface of the support member at least partially circumscribes the axially lower portion of the tyre extending from the first radially inner edge of the tyre.

46.	(Currently Amended) The process as claimed in claim [[45]]41, wherein the contact surface of the support member is concave.

47.	(Currently Amended) The process according to claim [[46]]41, wherein upon reaching the operating position, the support member contacts the radially outer surface of the tyre.

50.	(Currently Amended) The process as claimed in claim [[49]]48, wherein positioning the unloading device comprises arranging the unloading device itself with respect to the tyre in order to have the support member placed in the rest position.

52.	(Currently Amended) The process as claimed in claim [[51]]48, wherein the handling path of the support member is configured for a contraction of the support member on the tyre from a radially expanded condition to a radially contracted condition.

41, further comprising lifting the tyre from a vulcanisation height to an operating height, which is higher than the vulcanisation height.

57.	(Currently Amended) The process as claimed in claim [[56]]41, further comprising axially extracting the retaining device from the tyre following the interruption of the thrust action.

59.	(Currently Amended) The process as claimed in claim [[58]]41, wherein positioning the unloading device comprises translating the unloading device along a centering path towards the geometric axis of rotation from a radially outer position with respect to the tyre.

60.	(Currently Amended) The process as claimed in claim [[59]]41, further comprising transferring the tyre released on the contact surface to an unloading station by displacing the unloading device from a loading position, corresponding to the operating position of the support member, to an unloading position.

61.	(Currently Amended) An apparatus for unloading a vulcanised bicycle tyre from a vulcanisation press, comprising:
a retaining device of the tyre with an operating axis thereof comprising a central body and a radially expandable peripheral portion, wherein [[in]] the radially expandable peripheral portion comprises an active portion configured for exerting a thrust action 
an unloading device having at least one frame and a support member of the tyre arranged around a loading axis, wherein the unloading device is selectively movable towards and away from the operating axis for aligning the loading axis with the operating axis, and the support member is selectively movable with respect to the frame approaching the work region until reaching an operating position located in a radially outer position to the active portion,
wherein the support member is provided with a contact surface which, in the operating position, has a supporting portion facing upwards and wherein, in the operating position, the supporting portion is placed at an axially lower position to the tyre.

62.	(Cancelled) 

63.	(Cancelled)

64.	(Currently Amended) The apparatus as claimed in claim [[63]]61, wherein the contact surface has a containment portion shaped to define a radial retaining of the tyre.

65.	(Currently Amended) The apparatus as claimed in claim [[64]]61, wherein the contact surface has a concave shape that, in the operating position, at least partially circumscribes an axially lower portion of the tyre engaged with the retaining device.


67.	(Currently Amended) The apparatus as claimed in claim [[66]]61, wherein the radially expandable peripheral portion of the retaining device comprises at least one deformable membrane.

69.	(Currently Amended) The apparatus as claimed in claim [[68]]67, wherein the retaining device is defined at least partially by a central body of a vulcanisation press.

70.	(Currently Amended) The apparatus as claimed in claim [[69]]67, wherein the retaining device comprises an annular chamber delimited in radially outer position by the deformable membrane and placed in fluid connection with a pressurised fluid source for controlling the expansion or contraction of the deformable membrane.

71.	(Currently Amended) The apparatus as claimed in claim [[70]]61, further comprising a lifter connected to the retaining device and configured for vertically translating the retaining device from a vulcanisation height, in which the retaining device lies within a lower half-mould of [[a]] the vulcanisation press, to an upper operating height in which the retaining device is raised with respect to the lower half-mould.

61, wherein in the operating position, the support member is placed in a region which is radially outer to the central body of the retaining device.

75.	(Currently Amended) The apparatus as claimed in claim [[74]]73, wherein the handling group is configured for driving the support member towards the operating position according to a handling path having at least one radial contraction stroke approaching the retaining device.

76.	(Currently Amended) The apparatus as claimed in claim [[75]]73, wherein the support member comprises a plurality of support sectors mutually and angularly spaced apart around the loading axis.

*********
Claims 43-47, 50, 52, 56-57, 59-60, 64-65, 67, 69-72, and 75-76 have been amended to alter their dependencies. Claim 44 has been amended to delete subject matter already present in claim 41. Claim 61 has been amended to correct a minor typographical error in the fourth line and to incorporate the subject matter of claims 62 and 63. Accordingly, claims 62 and 63 have been canceled. Claim 66 has been canceled since its subject matter was previously incorporated into claim 61.  Claim 71 has been amended to correct a minor typographical error in the third line and to refer back to the vulcanisation press introduced in claim 61.

Allowable Subject Matter
Claims 41-61, 64-65, and 67-80 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 41 is directed to a process for unloading a vulcanized bicycle tire from a vulcanization press. The process comprises retaining the tire with a retaining device by exerting a thrust action on a radially inner surface of the tire directed radially away from the geometric axis of rotation. An unloading device is provided with at least one frame and at least one support member. The support member is moved with respect to the frame and towards an operating position in which the support member is next to a radially outer surface of the tire. The radial thrust action of the retaining device on the radially inner surface of the tire is interrupted for releasing the tire with the radially outer surface of the tire on a contact surface of the support member.
The Examiner agrees with the Applicant that U.S. Patent No. 4,608,219 (“Singh”) does not disclose all the limitations of claim 41. See the Applicant’s reply of 17 December 2021. Specifically, Singh does not disclose an unloading device having a frame and a support member where the support member is movable with respect to the frame towards a position in which the support member is next to a radially outer surface of the tire. Therefore, Singh also fails to disclose interrupting the radial thrust action of the retaining device for releasing the tire with the radially outer surface of the tire on a contact surface of the support member. See Figures 12-20 of Singh.
Claims 42-60
Claim 61 is directed to an apparatus for unloading a vulcanized bicycle tire from a vulcanization press. The apparatus comprises a retaining device comprising a central body and a radially expandable peripheral portion, wherein the radially expandable peripheral portion comprises an active portion configured for exerting a thrust action on a radially inner surface of the tire for maintaining the tire in a predetermined work region. The apparatus also comprises an unloading device having at least one frame and a support member, wherein the support member is selectively movable with respect to the frame approaching the working region until reaching an operating position located in a radially outer position to the active portion. The support member is provided with a contact surface having a supporting portion. In the operating position, the supporting portion is placed at an axially lower position to the tire and faces upwards.
U.S. Patent No. 3,824,048 (“Getz”) represents the closest prior art. As shown in Figures 4 and 5, Getz discloses a retaining device and an unloading device. Specifically, Getz discloses two types of unloading devices: 1) paddles LI that grip the tire internally; and 2) paddles LO that grip the tire externally. See lines 41-63 in column 5. However, Getz fails to disclose an unloading device including a support member with an operating position located in a radially outer position to an active portion of a retaining device, where a supporting portion of a contact surface of the support member faces upwards and is placed at an axially lower position to the tire
Claims 64-65 and 67-80 are allowed based on their dependency from claim 61.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726